THE THIRTEENTH COURT OF APPEALS

                                         13-17-00277-CV


                                 PINEDA REO, LLC
                                        v.
                      THE LOMIX LIMITED PARTNERSHIP, ET AL.


                                     On Appeal from the
                      138th District Court of Cameron County, Texas
                            Trial Cause No. 2013-DCL-6086-B


                                          JUDGMENT

       The Court’s judgment issued on September 26, 2019, is hereby withdrawn and

the following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part, reversed

and rendered in part, and the case should be remanded in part to the trial court. The

Court orders the judgment of the trial court AFFIRMED IN PART and REVERSED AND

RENDERED IN PART, and the case is REMANDED for further proceedings consistent

with its opinion. Costs of the appeal are adjudged 50% against appellant and against

appellees.

       We further order this decision certified below for observance.

November 7, 2019